Citation Nr: 0208285	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  97-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

The propriety of the initial 20 percent rating assigned 
following a grant of service connection for the residuals of 
a left shoulder injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1978 to February 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a October 1996 rating decision by the RO. 

The veteran failed to report to a personal hearing before a 
Member of the Board scheduled for March 2000.

The case was remanded by the Board to the RO in August 2000 
for additional development of the record.



FINDINGS OF FACT

1.  Since August 31, 1995, the veteran's left shoulder 
disability has been manifested by recurrent subluxation, 
weakness, easy fatigability, and pain on motion with flexion, 
limited motion and minor degenerative changes; but motion of 
the left arm is not limited to 25 degrees from the side, nor 
is there evidence of ankylosis, fibrous union, nonunion or 
loss of head of the humerus.

2.  The veteran is right handed.








CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the residuals of a left shoulder disorder from 
August 31, 1995, have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO issued a rating decision in March 1996 
which granted service connection for residuals of a left 
shoulder disability with a noncompensable rating assigned 
effective on August 31, 1995.  

The veteran was afforded a VA examination in October 1996.  
The veteran reported that he injured his left shoulder in 
service and that he experienced recurrent dislocations 
frequently.  The veteran also reported that he experienced 
pain on motion.

On examination of the left shoulder, there was no swelling.  
There was flattening of the left deltoid muscle.  Flexion of 
both shoulders was to 180 degrees.  Abduction was 180 degrees 
in both shoulders.  Flexion was 180 degrees in both 
shoulders.  Internal rotation of the left shoulder was 45 
degrees, 90 degrees on the right.  External rotation was 45 
degrees in the left shoulder and 90 degrees on the right.  
The veteran had pain in the left shoulder on rotation.  The 
diagnosis was that of recurrent dislocation of the left 
shoulder with slight limitation of motion on rotation.  

In an October 1996 rating decision, the initial rating was 
increased to 20 percent for the service-connected residuals 
of a left shoulder injury, effective on August 31, 1995, the 
effective date of the grant service connection.

The veteran timely appealed that determination, asserting 
that the service-connected residuals of a shoulder injury are 
severe enough to warrant an initial rating in excess of 20 
percent.  

The veteran was afforded another VA examination in February 
1998.  The veteran again complained of recurrent dislocations 
of the left shoulder along with pain on motion.  The veteran 
also reported weakness in the left arm and shoulder.  The 
veteran had not received any treatment for the shoulder 
disability.

On physical examination of the left shoulder, the range of 
motion was demonstrated as 90 degrees abduction, 90 degrees 
forward flexion, 90 degrees internal rotation, and 90 degrees 
external rotation.  Attempts to bring the shoulder higher 
than 90 degrees and abduction or forward flexion were met 
with resistance and guarding because the veteran felt like it 
was going to come out of place.  The joint became painful on 
motion at 90 degrees of abduction.  The veteran demonstrated 
quite a bit of guarding on movement.  He had a positive 
relocation test in that with the shoulder abducted to 90 
degrees, pressure behind the shoulder posteriorly produced 
apprehension.  

X-ray studies of the shoulder were within normal limits 
except some wearing down of the anterior glenoid rim on the 
x-ray.  He also had a healed lesion on the superior aspect of 
the humeral head.  The diagnosis was that of chronic 
instability and dislocation of the left shoulder.  

The veteran was once again afforded a VA examination in June 
1998.  At that time, the veteran reported that he had not had 
a dislocation of the left shoulder in 5 years.  The veteran's 
main complaint was that of pain in the shoulder radiating 
down the elbow and into the hand.  The veteran reported that 
the pain was constant in the shoulder.  

On physical examination, the left shoulder showed forward 
flexion of 140 degrees, with pain going any further.  
Abduction was 45 degrees, stopped by pain.  External and 
internal rotation was 45 degrees, stopped by pain.  

The diagnosis was that of moderate limitation of motion of 
the left shoulder in rotation and abduction, secondary to old 
recurrent dislocation.  

In August 2000, the Board remanded the issue back to the RO 
for further development of the record.  The Board noted that 
while the VA examinations in October 1996, February 1998 and 
June 1998 indicated the veteran's range of motion of the left 
shoulder, they neglected to provide clinical information 
sufficient to assess the extent of functional loss due to 
weakness, fatigue and incoordination.  

Pursuant to the directives set forth in the remand, the 
veteran was afforded another VA examination in April 2001.  
The veteran described the pain in his shoulder as a constant 
dull ache.  He noted weakness and stiffness in the left arm, 
but denied any swelling, heat, or redness.  The veteran 
reported that he had a hard time sleeping on the left arm and 
got a stiff neck in the morning.  He had pain that went all 
the way down to his fingers with occasional tingling and 
numbness down his arm.  

As far as functional impairment, the veteran reported that he 
was occasionally unable to pick up a pencil.  

On physical examination, forward flexion of the left shoulder 
was 0 to 90 degrees, lacking 90 degrees.  Abduction was 0 to 
70 degrees, lacking 110 degrees.  External rotation was 0 to 
10 degrees, lacking 80 degrees.  Internal rotation was 0 to 
20 degrees, lacking 70 degrees.  Grip strength was reduced on 
the left, sensations were intact, reflexes were equal, and 
circulation was intact.  

X-ray studies of the left shoulder indicated that the humeral 
head rode high in the glenoid and there was some narrowing of 
the inferior glenohumeral articulation.  There was no 
calcific tendinitis or bursitis seen.  There was minimal 
glenoid sclerosis.  The impression was that of mild rotator 
cuff syndrome of the left shoulder with decreased range of 
motion and residual pain.

A September 2001 magnetic resonance imaging (MRI) report 
noted that there was a focal area of abnormal signal along 
the undersurface of the supraspinatus tendon near its 
insertion of the greater tuberosity, which could represent a 
small focal area of tendonitis or a small partial tear.  
There was no evidence of a complete rotator cuff tear.  Mild 
degenerative changes about the acromioclavicular joint were 
noted.  A probable truncation (chronic tear) of the anterior 
lip of the cartilaginous labrum was noted.  Finally, a small 
subchondral cyst within the left humeral head medially was 
also noted.

The RO subsequently found that the examiner in April 2001 did 
not sufficiently answer the questions regarding additional 
functional loss due to pain, weakness, fatigability, etc. 
that were posed in the August 2000 remand.  As such, the RO 
scheduled the veteran for another VA examination.  

In October 2001, the veteran was afforded the fifth VA 
examination of the left shoulder since the March 1996 rating 
decision which granted service connection for the residuals 
of the left shoulder injury.  At this examination, the 
veteran again complained of multiple dislocations of the left 
shoulder with constant pain.  The veteran also reported 
stiffness, swelling, locking and fatigability.  He denied 
heat or redness.  The veteran also complained of flare-ups 
involving left shoulder pain with a severity of ten out of 
ten occurring three to five days out of seven days with 
duration lasting up to four hours.  

On physical examination, there was no heat, redness, or 
swelling noted to the left shoulder.  Tenderness on palpation 
to the acromioclavicular area was noted.  Crepitus was noted 
to the left shoulder with range of motion.  The left shoulder 
appeared to droop in comparison to the right.  Range of 
motion of the shoulder indicated forward elevation on the 
left of 0 to 135 degrees, lacking 55 degrees, with pain at 
100 degrees.  Left shoulder abduction was 0 to 115 degrees, 
lacking 65 degrees, with pain at 90 degrees.  External 
rotation on the left was 0 to 70 degrees, lacking 20 degrees, 
with pain at 50 degrees.  Internal rotation was within normal 
limits, with absence of pain with range of motion.  

The veteran was asked to repetitively raise his arms and to 
rotate the arms in a circular motion in order to assess range 
of motion after fatigued.  The veteran's range of motion 
reevaluated afterwards indicated 0 to 135 degrees of forward 
elevation.  Abduction was 0 to 130 degrees.  External 
rotation was 0 to 70 degrees and internal rotation was 0 to 
90 degrees.  The examiner noted slight increase in range of 
motion with the left shoulder abduction only, otherwise it 
remained unchanged.  

The veteran verbalized pain with abduction and external 
rotation, and indicated that it felt as though the shoulder 
would dislocate with further manipulation.  

Strength was decreased on the left based on the use of 
hydraulic dynamometer.  Equal sensation was noted on both 
upper extremities.  

X-ray studies of the left shoulder showed no evidence of 
fracture or dislocation of the left shoulder; the soft 
tissues appeared unremarkable.  There was a small faint 
calcification in the mid portion of the left gleno-humeral 
joint, probably degenerative or post-traumatic.

The diagnosis was that of status post dislocation in 1978 
with recurrent subluxation of the left shoulder; degenerative 
joint disease of the left shoulder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran's left shoulder is considered the 
minor upper extremity.

Under Diagnostic Code 5200, a 20 percent rating is warranted 
for favorable ankylosis of the scapulohumeral articulation of 
the minor upper extremity.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  Ankylosis of 
the scapulohumeral articulation of the minor upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 30 percent evaluation.  A 40 percent 
evaluation requires unfavorable ankylosis of the minor upper 
extremity.  Ankylosis is considered to be unfavorable when 
abduction is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2001).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the major or minor arm when 
motion is possible to the shoulder level, or when motion of a 
minor upper extremity is limited to midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
of a minor upper extremity be limited to 25 degrees from the 
side and/or that motion of a major upper extremity is limited 
to midway between the side and shoulder level.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2001).

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
moderate or marked deformity, or for frequent and/or 
infrequent episodes of recurrent dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or of all arm 
movements.  A 40 percent rating is warranted for fibrous 
union of the humerus of a minor upper extremity.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint) of a minor upper extremity.  A 70 percent rating 
is assigned when there is loss of head of the humerus (flail 
shoulder) of a minor upper extremity.  38 C.F.R. § 4.71a, 
Code 5202 (2001).

Under Diagnostic Code 5203, a 20 percent rating requires 
nonunion of the clavicle or scapula with loose movement or 
dislocation.  The maximum schedular rating available under 
this diagnostic code is 20 percent.  Therefore, this Code 
does not provide a basis for assignment of a disability 
rating in excess of 20 percent.

In summary, the five VA examination reports (10/96, 2/98, 
6/98, 4/01, 10/01) all noted limitation of motion of the left 
shoulder, with pain on motion.  The veteran consistently 
maintained that he had pain and weakness in the left arm and 
shoulder and that he experienced recurrent dislocations.  As 
the veteran's left shoulder is his minor upper extremity, the 
veteran's disability warrants a 20 percent rating under 
Diagnostic Code 5202, for recurrent dislocation of the left 
shoulder with frequent episodes and guarding of all arm 
movements.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.

In order to warrant a rating in excess of 20 percent under 
Diagnostic Code 5202, the medical evidence would have to show 
fibrous union, nonunion or loss of head of the humerus.  The 
medical evidence does not support any of these symptoms.

The medical evidence also does not indicate a diagnosis of 
ankylosis of the left arm.  As such a rating under Diagnostic 
Code 5200 is not for application in this case.  

The Board also notes that a rating under Diagnostic Code 5203 
would not benefit the veteran in this case, as the maximum 
allowable rating under that code is 20 percent.  

Finally, to warrant a rating in excess of 20 percent for 
limitation of motion of the left shoulder under Diagnostic 
Code 5201, the medical evidence would have to show that the 
left arm was limited to 25 degrees from the side.  None of 
the five VA examination reports, as noted hereinabove, 
indicated that range of motion of the left arm was limited to 
25 degrees from the side.  The Board is aware that the 
veteran's abduction of the left shoulder at the June 1998 VA 
examination was limited to 45 degrees, which equates to 
"midway between the side and shoulder level," and which 
would warrant a 30 percent rating if the left shoulder were 
his major upper extremity.  However, since the left shoulder 
is the minor extremity, a 20 percent rating is the maximum 
allowable rating for motion of the veteran's minor arm 
limited to midway between the side and shoulder level.  

The Board has also considered the provision of 
38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.40, functional loss or 
weakness due to pain supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1996), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion of the shoulder are for consideration.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).  
The veteran demonstrates pain on motion.  However, he does 
not demonstrate additional range of motion loss due to pain 
on use or during flare-ups as noted by the medical examiner 
in October 2001.  DeLuca.  Moreover, the examiner in June 
1998 noted the ranges of motion "stopped by pain."  In 
other words, pain was taken into consideration when reporting 
the limitation of motion of the left shoulder.  There is no 
medical evidence showing that the veteran experiences periods 
of "flare-ups" where his limitation of motion is worse due 
to pain, nor has he asserted such.

Furthermore, the Board believes that, to the extent that he 
also experiences fatigability and lack of endurance, these 
symptoms have also been adequately compensated by the 
assignment of a 20 percent rating.

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected residuals of a 
left shoulder injury as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.

As the preponderance of the evidence is against the veteran's 
claim for increase, the benefit-of-the-doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and correspondence, as 
well as the Board's remand, informed the appellant of the 
evidence needed to support his claim.  VA has met its duty to 
inform the appellant.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statements of the Case, as well as the Board's 
remand, informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has been afforded numerous VA 
examinations in connection with the claim, most recently at 
the direction of the Board.  Thus, the Board finds that the 
RO complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran also requested and was 
scheduled for a hearing before a Member of the Board at the 
RO; however, the veteran failed to appear for that hearing.  
The Board also notes that the appellant has not referenced 
any unobtained, obtainable, evidence that might aid his 
claim.  As there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  He 
was advised of the evidence necessary to substantiate his 
claim.  

Hence, a remand for the RO to address the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  For the reasons previously set forth, the Board 
believes that the appellant has been given ample opportunity 
to provide evidence and argument in support of her claim.  



ORDER

An initial rating in excess of 20 percent for the service-
connected residuals of a left shoulder injury is denied.



		
	M. E. Larkin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

